﻿Before I begin my speech,
may I associate myself with the final appeal made by
Prince Albert of Monaco, who preceded me at this rostrum.
Perhaps this Organization can be instrumental in achieving
an Olympic truce for the Olympic Games of 2000 and for
those of 2004, which we will host in Athens. I think that
this is an initiative that the Organization should take
seriously.
Allow me to warmly congratulate you, Sir, on your
election. Your qualities and skills augur well for the
progress of this session. Moreover, I am especially pleased
to salute in your person a representative of the Ukraine, a
country with which Greece maintains long-standing friendly
relations. I wish also to pay tribute to your predecessor,
Ambassador Razali Ismail, for the effective manner in
which he performed his functions.
The Greek Government is impressed with the way the
new Secretary-General, Mr. Kofi Annan, has been
discharging his duties. His great experience warrants the
hope that his ongoing endeavours aiming at the reform of
this Organization will be crowned with success.
On this occasion, I would like to express my
appreciation to the United Nations membership at large
for electing Greece to one of the positions of Vice-
President of the General Assembly.
Earlier this week, the Foreign Minister of
Luxembourg, in his capacity as President of the Council
of the European Union, delivered a statement to which
my Government fully subscribes; we subscribe as well as
to the Union’s memorandum, which has been submitted
to the Assembly. I would like, however, to elaborate
further on some issues of particular interest to my
country.
As the millennium draws to a close, Greece, located
at a crossroads of countries and civilizations, is striving
to free the twenty-first century from the scourges of the
past, thus offering to our region prospects of progress and
prosperity. We are the only member of both the European
Union and of the North Atlantic Treaty Organization
(NATO) in our region, and we thus we function as the
latter’s link to Europe, guided by our firm belief that
conflicts and prejudices have to be overcome through
respect for international law and the principles of the
United Nations.
In this context, we believe that Greece is able to
play an important role in the Security Council and are
therefore seeking election to that body, to one of the two
non-permanent seats allocated to the Group of Western
European and Other States for the biennium 1999-2000.
Deeply dedicated to the purposes and principles of the
United Nations Charter, we are ready to take our share of
responsibility for international peace and security. Indeed,
Greece has been actively participating in several
peacekeeping operations as a troop-contributing country.
This year, we became a member of the Special
Committee on Peacekeeping Operations. We have
advocated the Committee’s expansion as a positive step
forward, and we support any effort aimed at improving
the peacekeeping capabilities of the United Nations.
Furthermore, Greece has confirmed its willingness to
participate in the stand-by arrangements system and has
joined other Member States in the continued efforts to
4


enable the Organization to react more quickly and more
efficiently to future peacekeeping requirements. As I
reaffirm our palpable commitment to peacekeeping, I wish
also to express my country’s deep appreciation for the
courage and dedication shown by peacekeeping personnel
in confronting challenges to peace and security.
Comprehensive reform and restructuring of the United
Nations system, including the size and working methods of
the Security Council, must be attained with a view to
meeting the changing needs of the world community as it
moves into the next millennium. The reform package
presented by the Secretary-General in July is a response to
this necessity and constitutes a welcome step towards
modernizing and strengthening the United Nations. Greece
will contribute in a constructive and positive way to the
success of the efforts undertaken by the Secretary-General
through his proposals.
We live in a world characterized by globalization and
the introduction of new technologies; hence, the United
Nations is called upon to pursue a broader set of objectives
focusing on democratic development, sustainable
development and higher living standards for all citizens of
the world. The political commitment of its Member States
and their contribution of adequate resources constitute the
two fundamental prerequisites for the success of the United
Nations. In this context, we welcome the determination of
all Member States, in particular those that play a major role
in the Organization’s decision-making process, to fulfil their
financial obligations on time and in full.
Greece, a State Member of the United Nations since
1945, will continue to honour its obligations to the United
Nations, gradually increasing its annual contribution to the
peacekeeping operations budget, moving from group C to
group B on its own initiative.
The nineteenth special session of the General
Assembly, on the overall review and appraisal of the
implementation of Agenda 21, held last June, gave us the
opportunity five years after the United Nations Conference
on Environment and Development, the Rio Conference, to
renew and reinforce our commitment to sustainable
development. Greece, with one third of the coastline of the
entire Mediterranean basin and almost 3,000 islands, has a
specific interest in promoting the management of coastal
zones, sustainable tourism, sustainable water management
and policies to combat desertification and deforestation.
We have been uninterruptedly implementing a long-
term strategy for the protection of the environment while
sharing with the international community the belief that
Agenda 21 can be implemented only through a sense of
common responsibility. However, the major
environmental problems of our planet cannot be
successfully tackled if socio-economic ills such as poverty
are not combatted and eradicated.
Since the last session of the General Assembly, the
prospect of a comprehensive settlement of the Cyprus
problem has, regrettably, remained elusive. For 23 years
now Turkey has maintained more than 35,000 occupation
troops on the island, blatantly defying international law.
At the same time, the Turkish Cypriot population, for the
protection of which the invasion was allegedly
undertaken, has dwindled dramatically since 1974, due to
political oppression coupled with the massive influx of
settlers from mainland Turkey.
The Government of Greece aims at a reunited
Cyprus, a common home to all of its inhabitants. We
maintain that a settlement on the basis of the resolutions
of the United Nations and the high- level agreements of
1977 and 1979 can bring peace and reconciliation to the
island. Such a settlement should provide for a bizonal and
bicommunal federation with a single sovereignty and
international personality and with its independence and
territorial integrity safeguarded through effective
international guarantees. There is no doubt that a
functional solution of the Cyprus problem would
eliminate a source of instability in the region and
contribute to the improvement of Turkish-Greek relations.
The main obstacle, however, remains Turkey’s aim
of legitimizing the status quo. Ankara’s negative stance
and lack of political will were once again displayed
during the direct talks recently held under the auspices of
the Secretary-General at Glion-sur-Montreux. As the
President of the Security Council pointed out in an
informed briefing to the press,
“substantive progress at this time was impeded by
the attempt to bring preconditions to the table by the
other party, and here of course I mean the Turkish
Cypriots.”
On the other hand, the constructive stance of the Cypriot
President, Mr. Clerides, at the talks was praised by the
President of the Council in the same statement. His
proposal for the demilitarization of Cyprus must retain
our thorough attention.
5


Greece unwaveringly supports the process of Cyprus’s
accession to the European Union, which will commence at
the near future. We believe that its accession will benefit all
the island’s inhabitants. It could also act as a catalyst for
the solution of the political problem. We sincerely hope that
Turkey will eventually realize the benefits of the accession
of Cyprus to the European Union, especially for the Turkish
Cypriot population, and will change its present stance.
Our relations with Turkey have taken an additional
downturn since 1996, when our neighbour added direct
territorial claims to the existing policy of demands, threats
of war and constant pressure, in an attempt to subvert the
territorial status quo established more than 70 years ago by
international law and treaties. Its attempt to back these
claims by military means in January 1996 resulted in a
crisis that just fell short of war.
Greece, while determined to protect, by all legitimate
means, its sovereign rights stemming from international
law, sincerely agrees that there is a need to establish normal
good neighbourly relations, based on the principles of
international law and respect for international treaties —
something which Turkey seems determined to ignore.
It has been a consistent policy of our Government that
Greek-Turkish relations should be addressed in a context of
respect for international law and treaties. Greece has made
it its policy to channel such relations through accepted rules
of behaviour and the principles recognized in international
life. The Madrid Joint Statement, signed by Turkey's
President, Mr. Demirel, and the Greek Prime Minister,
Mr. Simitis, provides a welcome initiative which might
contribute to a gradual improvement.
The problems that really exist must be dealt with by
legal means provided for by international law, and
specifically through the International Court of Justice. Such
a step would open possibilities for a gradual build-up of
good-neighbourly relations and the establishment of
confidence and cooperation in every field. In this sense, we
are waiting for a move by the new Turkish Government to
work in this direction — away from statements and acts
which confuse the issue and relate to a past that we must
transcend by means of those principles of international law
that are enshrined in the United Nations Charter, and that
our gathering here pledges to serve.
In the Balkan Peninsula, the area where Greece itself
is located, the situation is gradually improving. My county
has played an active role within the framework of various
international activities designed to promote peace,
stability, good neighbourliness and development in the area.
Greece values its historical relations with Albania. It
is committed to continuing to work for the strengthening
of cooperation between the two countries in all fields and
to extending assistance for the rehabilitation of the
country, in particular after the recent crisis. Our
contribution to Operation Alba and the Organization for
Security and Cooperation in Europe (OSCE) presence has
been essential and prompt.
The Greek minority in Albania will remain an
important factor of friendship between the two peoples,
actively contributing to the progress of their country.
Greece fully supports the process initiated with the
Dayton Agreement. Maintaining excellent relations with
all actors in the Yugoslav drama, we contribute
substantially in keeping the peace. We have sent out
massive humanitarian aid from governmental and non-
governmental sources alike; we have deployed our
soldiers with the Stabilization Force (SFOR); we have
sent observers both on the European Community Monitor
Mission and OSCE teams; and we are actively engaged in
reconstruction work in Bosnia and Herzegovina. I am
proud to report that we are among the few not only to put
forward the money pledged at the 1996 Donors'
Conference, but actually to have brought to completion
the programmes we undertook to fulfil. Furthermore, we
are increasing our contribution for 1997, by 35 per cent.
All this, I must note, took place while we were massively
engaged in stemming both the Albanian crisis and the
deterioration of the financial situation in Bulgaria.
Persistence in implementing the Dayton Agreement,
encouraging democratization and opening up to the
market economy and to the international community will
provide guidance for all on ways to overcome present
difficulties and will enable all actors to normalize their
relations with each other, the United Nations and the
international community in general.
Honouring the Interim Accord with the former
Yugoslav Republic of Macedonia (FYROM), we continue
talks under the auspices of the Special Envoy of the
United Nations Secretary-General, Mr. Vance, about the
final name of that country. We hope that the Skopje
Government will realize the need for an early solution to
this issue.
In the multilateral field, we have persistently
promoted the process of cooperation and good
6


neighbourliness in southeastern Europe, actively
participating in such regional schemes as Royaumont, the
Southeast European Cooperative Initiative (SECI), Balkan
Cooperation, and Black Sea Economic Cooperation. The
Declaration adopted in Thessaloniki on 10 June 1997 by the
Ministers of Foreign Affairs of countries of southeastern
Europe has given a substantial impetus to this process.
In the same spirit, in early November Greece will host
in Crete a summit of countries of southeastern Europe.
The situation in the Middle East continues to concern
us. In fact, recent terrorist actions like those in Jerusalem,
as well as the tragic situation in the West Bank and Gaza,
constitute the tangible consequences of the stagnation of the
peace process. Revival of both the peace process and the
peace hope requires adherence to and full implementation
of the relevant United Nations resolutions and international
agreements. The parties have to live up to their
commitments. Real peace is a just and global one — in
Israel as well as in Lebanon, where the need to implement
Security Council resolution 425 (1978) continues to be
painfully felt. Greece supports any efforts which could have
positive results, and hence we encourage those undertaken
by the European Union's Special Envoy in the Middle East.
Moreover, our country is willing to offer any assistance
aimed at the strengthening of peace and stability, security,
and economic and social progress, as well as the
establishment of confidence among all parties to the Middle
East problem, in favour of the peoples of the area.
Greece is following with particular interest the recent
developments in Africa, auspicious or ominous as they
appear. Indeed, an increasing number of African countries
are adopting pluralism as a form of Government and open-
market principles for their economy. It is Greece's belief
that on the eve of the twenty-first century the international
community must encourage and assist African countries to
promote pluralism, respect for human rights and a free-
market economy. Important developments will take place
during this century in Africa.
Latin America, with which Greece has traditional ties
of friendship, is consolidating the pace of development of
recent years. Also, through successful regional integration,
the countries of the region are assuming a stature on a
worldwide scale that truly reflects the importance of the
progress the region has achieved.
Last June's Bucharest Meeting between the Black Sea
Economic Cooperation Council and the Southern Cone
Common Market (MERCOSUR) is a telling example.
Greece, both bilaterally and as a member of the European
Union, is looking forward to an increasing,
comprehensive and substantial dialogue with the Latin
American countries, to the benefit of international
cooperation, trade liberalization, and stability.
The United Nations remains mankind's best hope for
jointly solving the problems that collectively beset the
world community. We therefore fully support the call for
the reform of the United Nations. However, we strongly
believe that any decision regarding the future form and
function of our Organization should be taken by
consensus and should reflect the needs and aspirations of
all Member States — big and small, rich and poor
alike — in whose hands and political will the destiny of
the United Nations lies. Greece is prepared to shoulder its
share of responsibility in this ongoing reform process.






